Title: To James Madison from Joel Barlow, 5 March 1812
From: Barlow, Joel
To: Madison, James


Private
Dear Sir5 March 1812.
I believe I forgot in my hasty letter of the 3d. to mention that I had recd. yours of the —— by the Hornet, & have endeavoured to make as much impression as possible with observations it contains relative to the conduct of France since the repeal of the decrees. I particularly notice what you say of the affair of E. Florida. The hint will be sufficient to induce me to reject any proposition that shall be connected with the idea of giving any money in any shape for the part of an arrangement that shall regard that side of the Missisippi.
I have seen the duke once since I wrote you, & it appears he is at work on the treaty, & I am [in] hopes it will not be delayed long. With great respect yr. obt. st.
J Barlow
